Case 0:18-cv-62580-WPD Document 17 Entered on FLSD Docket 05/10/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                       CASE NO. 18-62580-CIV-DIMITROULEAS
  LUTHERENE ANDERSON,
                                                               Magistrate Judge Snow
         Plaintiff,
  vs.

  WELLS FARGO BANK, N.A.,

        Defendant.
  ____________________________________/

                                 FINAL ORDER OF DISMISSAL

         THIS CAUSE is before the Court on the Joint Stipulation for Final Order of Dismissal

  With Prejudice [DE 16] (the “Stipulation”), filed herein on May 10, 2019. The Court has

  carefully considered the Stipulation, and is otherwise fully advised in the premises.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. The Stipulation [DE 16] is hereby APPROVED;

             2. This case is DISMISSED WITH PREJUDICE;

             3. The Clerk is directed to CLOSE this case and DENY any pending motions as

                 moot.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida this

  10th day of May, 2019.




  Copies provided to:

                                                   1
Case 0:18-cv-62580-WPD Document 17 Entered on FLSD Docket 05/10/2019 Page 2 of 2



  Counsel of Record




                                       2
